Citation Nr: 0710859	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  01-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a dental condition, 
claimed as secondary to radiation therapy for service-
connected cancer of the larynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In a rating decision dated in April 2000 the RO, in pertinent 
part, denied service connection for PTSD, neck spasms and a 
dental condition.  The veteran disagreed with those 
determinations and perfected his appeal as to those claims.  
In his substantive appeal, he argued that he had many 
stressors in Vietnam and stated that his neck spasms and 
claimed dental condition were secondary to radiation 
treatment for his service-connected cancer of the larynx.  
The veteran testified at an August 2001 RO hearing before a 
Decision Review Officer.

At the August 2001 hearing, the veteran testified that he 
lost a tooth in service in a fight that ensued after another 
serviceman "bashed" him in the back of the head with a full 
C-ration unit.  He said the tooth was rammed though his lip, 
requiring stitches, and that "the tooth was gone - removed 
one or two teeth at the time."  By his hearing testimony the 
veteran expanded the dental claim to include dental trauma in 
service.  Although the RO addressed dental trauma in service 
as well as radiation effects in its November 2002 
supplemental statement of the case, it is not clear that the 
dental trauma claim is in appellate status.  In this regard, 
the Board notes that the record includes a November 1978 
dental rating sheet in which entitlement to VA outpatient 
dental treatment was denied. On that rating sheet, the rating 
board remarked there was no evidence of trauma to teeth from 
available dental records.  In an October 2003 remand that 
requested additional development of the issues on appeal, the 
Board also referred the dental trauma matter to the RO in 
order to establish whether the veteran received notice of the 
November 1978 determination and whether he was informed of 
his appellate rights at that time.  The RO was asked to make 
an initial determination as to the finality of the November 
1978 determination and, if appropriate, inform the veteran of 
the requirements for reopening a previously denied claim and 
thereafter determine whether new and material evidence has 
been received to reopen the claim.  Unfortunately, it does 
not appear that this was accomplished.  Accordingly, the RO 
is once again asked to make an initial determination as to 
the finality of the November 1978 determination and, if 
appropriate, inform the veteran of the requirements for 
reopening a previously denied claim and thereafter determine 
whether new and material evidence has been received to reopen 
the claim.

In June 2006, the RO granted service connection for recurrent 
spasm of the neck (right sternocleidomastoid muscle).  As 
this is considered a full grant of the benefit sought, the 
issue of entitlement to service connection for neck spasms is 
no longer on appeal.  

The Board noted in its October 2003 remand that the issue of 
entitlement to service connection for depression, to include 
as secondary to service-connected cancer of the larynx, had 
not been perfected and remanded the matter to the RO for the 
issuance of a statement of the case.  See 38 C.F.R. § 20.200; 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
record shows that the RO issued the veteran a statement of 
the case regarding this issue in August 2006, but there is no 
substantive appeal on file.  Therefore, this claim has not 
been perfected and will not be further addressed.  See 
38 C.F.R. § 20.200.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The weight of medical evidence establishes that the veteran 
does not have a dental condition related to his service-
connected cancer of the larynx.


CONCLUSION OF LAW

The criteria for service connection for a dental disability, 
claimed as secondary to service-connected cancer of the 
larynx, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO initially furnished VCAA notice to the veteran in 
March 2001 which was after the April 2000 rating decision on 
appeal.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2001 letter as well as a March 2004 
letter, the November 2000 statement of the case, and November 
2002 and August 2006 supplemental statements of the case, the 
RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the 2001 and 
2004 letters, VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from identified 
private health care providers.  VA also informed the veteran 
to send copies of any relevant evidence he had in his 
possession and that he could also get any relevant records 
himself and send them to VA.  Thus, the Board finds that VA's 
duty to notify has been fulfilled and any defect in the 
timing of such notice constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The first three elements were provided in the 
information noted above and, with regard to elements four and 
five, the appellant was given notice of these in an August 
2006 letter.  Moreover, any notice defect, regarding the 
disability rating and effective date, is harmless error since 
no disability rating or effective date will be assigned 
regarding the claim for service connection for a dental 
condition as secondary to radiation treatment for service-
connected cancer of the larynx.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate this claim, including 
requesting VA and private medical records identified by the 
appellant.  In addition, the appellant was afforded VA 
examinations during the appeal period and was provided with 
the opportunity to attend a hearing which he attended before 
a Decision Review Officer (DRO) in August 2001.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  This issue is now ready 
to be considered on the merits.

II.  Facts

The veteran's active duty service from March 1968 to February 
1970 included a tour of duty in Vietnam.  

A private pathology report dated in August 1994 from H. Lee 
Moffitt Cancer Center and Research Institute diagnosed the 
veteran as having invasive squamous cell carcinoma, poorly 
differentiated with marked nuclear anaplasia and high mitotic 
rate.  

A New Patient Consultation report from H. Lee Moffit Cancer 
Center and Research Institute in August 1994 notes that the 
veteran had to have several teeth extracted.  This report 
also notes that several treatment options were explained to 
the veteran for his advanced larynx cancer.  

On file is an October 1994 letter from A. M. Trotti, M.D., 
stating that the veteran was presently undergoing radiation 
therapy for squamous cell carcinoma of the larynx.  

In a July 1995 rating decision, the RO granted the veteran's 
claim for service connection for squamous cell carcinoma of 
the larynx as secondary to exposure to herbicides.  

A January 1996 follow-up record from H. Lee Moffit Cancer 
Center and Research Institute shows that the veteran had some 
caries in his oral cavity and was "admonished" to get 
dental care.  

An April 1996 record again states that the veteran needed to 
have care on his carious teeth and explained that he had 
neglected to do so because of his depression.  

A VA examination report dated in October 1997 notes that the 
veteran underwent 35 radiation treatments.  It also reflects 
the veteran's report that he had had trouble with his bottom 
teeth ever since the radiation treatment.  

A January 1998 follow-up note from the Department of 
Radiology at H. Lee Moffit Cancer Center and Research 
Institute shows that intra oral exam revealed no lesions of 
the oral cavity or oropharynx.  It also shows that the 
veteran had several teeth in poor condition and states that 
"[p]art of [the veteran's] condition may be secondary to the 
partial xerostomia secondary to radiation."

In July 1998, the veteran filed a claim for service 
connection for a dental condition which he claimed was 
secondary to the partial xerostomia for cancer of the larynx.

In April 1999, the veteran was evaluated by a VA dentist.  
Findings included missing teeth numbers 1, 5, 16-18, 23-25 
and 31-32; dental fillings to teeth numbers 3, 4, 12-15, and 
20; and crowns on teeth numbers 19, 29 and 30.  Attached to 
this evaluation report is a report from the VA dentist who 
examined the veteran.  He reported that salivary production 
appeared normal and there was no evidence of xerostomia.  He 
said that the shifting of the veteran's teeth was reported as 
far back as May 1976 and that deterioration of the veteran's 
teeth had been addressed in an April 1996 report from H. Lee 
Moffit Cancer Center and Research Center.  He said the report 
noted that the veteran had neglected to take care of his 
carious teeth because of his depression.  

An April 1999 VA examination report shows that the veteran 
underwent 35 radiation treatments for carcinoma of the 
larynx, squamous cell, which he completed in October 1994.  
During the examination the veteran complained of dry mouth 
and throat.  The examination report does not include 
examination findings.  The examiner said that the 
disabilities the veteran was claiming secondary service 
connection for due to radiation therapy included mild 
subcutaneous xerostomia.  He opined that it was as likely as 
not that the findings were secondary to his radiation therapy 
for squamous cell carcinoma of the larynx.

The veteran asserted in the June 2000 notice of disagreement 
that a dental condition could be a secondary condition from 
the radiation that he received for his cancer.  He referred 
to reports from the Moffit Cancer Center dated in January 
1998 for supportive evidence.   

The veteran testified during an August 2001 DRO hearing that 
his real severe tooth problems are due to radiation 
treatment.  He said that when he was ordered to have 
radiation, he had teeth that needed work that had to be 
pulled.  He said that those teeth included four molars and 
two front teeth.  He explained that he also had to have four 
or five root canals performed and all this had to be done 
prior to his radiation treatment in order to "get them out 
of the field of radiation."  He said his teeth could not be 
pulled after radiation because of concern that the bleeding 
may not stop.  The veteran asserted that the dental work that 
was done changed the structure of his jawbone.  He further 
noted that he had problems opening his jaw all the way.  

An April 2006 VA dental examination report shows that the 
veteran believed that his radiation therapy may have affected 
his dentition, but that he fully admitted that his poor 
dental hygiene and ineffective cleansing of his teeth were 
the major cause of what existed presently.  Based on an 
examination and review of the veteran's claims file, the 
examiner diagnosed the veteran as having rampant dental 
caries (decay) secondary to poor oral hygiene, generalized 
chronic moderate periodontitis Type III with localized 
advanced periodontitis secondary to poor oral hygiene, and 
adequate salivary flow, and presence of facial hair over 
maxillae and mandible.  The examiner opined that "it is not 
likely" that the veteran's present dental condition is the 
result of the radiation therapy.  He first pointed out that 
the port used to direct the radiation beam to the larynx 
barely affected the salivary glands as the veteran had more 
than adequate saliva on examination.  He explained that 
salivary glands were quite radiosensitive and when the 
salivary glands are in the radiation port, they are the first 
to atrophy, never to heal or return to salivary production 
intraorally again.  He also noted that the veteran had facial 
hair below the lower edge/border of the mandible including 
the parotid areas in front of the ear, strongly suggesting 
that the ports for radiation did not involve the jaws at all.  
He went on to note that the evidence suggested that a high 
port, which often causes atrophy of the parotid glands, was 
not used.  In addition, the examiner stated that there was 
strong evidence that dental neglect since the time the 
veteran was in the military had been exhibited by the veteran 
and that neglect predisposed him to his present state of oral 
health.  He opined that it was "likely" that the veteran's 
oral condition was directly a result of inadequate oral 
hygiene, lack of professional care and dental neglect.  He 
said it was "not likely" that the radiation contributed in 
any way other than a temporary decrease in salivary flow (as 
related by the veteran), but not the cause of his present 
condition.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law further provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability proximately due 
to or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

The veteran contends that he suffers from a dental disability 
as a result of radiation therapy for his service-connected 
cancer of the larynx.  He asserts, in part, that he has had 
problems with his bottom teeth ever since the radiation 
therapy.  However, the evidence shows that the veteran had 
four teeth pulled prior to undergoing radiation treatment.  
Thus, the losses of these teeth are not proximately related 
to the radiation therapy since they were extracted prior to 
the veteran undergoing radiation therapy.  In addition, the 
weight of medical evidence dated after the radiation 
treatment in 1994 does not proximately relate the veteran's 
dental problems to such treatment, but rather to poor dental 
hygiene and dental neglect.  In this regard, there is the 
January 1996 follow-up record from H. Lee Moffit Cancer 
Center and Research Institute noting that the veteran had 
some caries in his oral cavity and "admonishing" him to get 
dental care.  There is also an April 1996 record again 
stating that the veteran needed to have care on his carious 
teeth and noting that he had neglected to do so based on his 
depression.  Moreover, regarding the cause of the veteran's 
teeth deterioration, the April 1999 VA dentist referred to 
the April 1996 record which notes neglect as the basis.  

Consideration has been given to the January 1998 private 
record from the Department of Radiology that notes that the 
veteran had on examination several teeth in poor condition 
and that "[p]art of [the veteran's] condition may be 
secondary to the partial xerostomia secondary to radiation."  
The veteran specifically refers to this record to support his 
claim.   However, this examiner did not have access to the 
veteran's medical records, some of which relate the veteran's 
poor dental health to dental neglect.  Moreover, his opinion 
that the veteran's dental condition "may be" secondary to 
partial xerostomia secondary to radiation is speculative in 
nature and not accompanied by examination findings.  In 
addition, it is not consistent with an April 1999 VA dental 
examiner's finding that the veteran's salivary production 
appeared normal and there was no evidence of xerostomia.

In contrast to the speculative opinion of the January 1998 
examiner, there is the April 2006 VA dental examiner's 
opinion that it "is not likely" that the veteran's present 
dental condition is a result of the radiation therapy.  He 
explained that the port used to direct the radiation beam to 
the larynx barely affected the salivary glands as the veteran 
had more than adequate saliva upon examination that day.  He 
also noted that there was strong evidence that dental neglect 
since service predisposed him to his present state of dental 
health.  The examiner concluded that it was "not likely" 
that the radiation contributed in any way other than a 
temporary decrease in salivary flow (as related by the 
veteran), but not the cause of his present condition.  

The Board does not doubt the veteran's sincere belief that he 
has a dental condition secondary to radiation therapy for his 
service-connected larynx cancer.  However, as a layperson 
without the appropriate medical training and expertise, he 
simply is not competent to offer a probative opinion on 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Based on the foregoing, the weight of medical evidence is 
against the veteran's claim for service connection for a 
dental condition, as secondary to radiation therapy for 
service-connected cancer of the larynx.  Accordingly, the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a dental condition, as 
secondary to radiation therapy for service-connected cancer 
of the larynx, is denied.


REMAND

Regarding the veteran's claim of entitlement to service 
connection for PTSD, the veteran reported a stressor 
involving the death of a Sergeant Smith from non-hostile 
related injuries in a grenade accident in May 1969.  The 
National Personnel Records Center (NPRC) was able to verify 
the death, but reported that it occurred on a date after the 
veteran's discharge from service, in April 1970.  The NPRC 
further reported that Morning Reports, DA Form 1, could be 
used to verify daily personnel actions such as unit 
casualties or transfers.  Accordingly, in an attempt to 
verify the discrepancy with respect to the date of this 
stressor, the Board in its October 2003 remand requested that 
the Morning Reports, DA Form 1, be obtained.  

The record shows that two attempts have been made to obtain 
the morning reports from the NPRC.  A request for these 
reports was made in March 2004 and again in May 2005.  The 
NPRC responded on both occasions that additional information 
was needed to obtain these reports.  More specifically; the 
NPRC informed VA that the company the veteran was in while 
serving with his unit (198th Infantry Brigade, 6th Infantry, 
1st Battalion) when the stressor occurred was needed.  
Unfortunately, it does not appear from the claims file that 
an attempt was ever made to identify the company that the 
veteran served in.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand instructions.  In this case, 
the Board finds that the instructions for further development 
(in particular, the Board's request that the Morning Reports, 
DA Form 1, from the veteran's assigned unit be obtained) set 
forth within the October 2003 Board remand have not been met 
with full compliance that would allow the Board to render a 
fair and equitable decision.

While the Board regrets that a second remand of this matter 
will further delay a final decision on appeal, the Board 
finds that a remand to the RO is necessary to ensure that all 
due process requirements are met.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide the name of the company he was in 
while serving with the 198th Infantry 
Brigade, 6th Infantry, 1st Battalion, in 
May 1969.  The RO should document this 
request.

2.  If the veteran provides the name of 
the company he was in, order Morning 
Reports, DA Form 1, submitted by the 
198th Infantry Brigade, 6th Infantry, 1st 
Battalion for May 1969 from the Director, 
National Personnel Records Center, ATTN:  
NCPMR-O, 9700 Page Avenue, St. Louis, MO  
63132.  Be sure to include the company 
that the veteran served in with this 
request.

3.  After completion of the above and any 
additional development of the evidence 
which may be deemed necessary, to include 
affording the veteran another examination 
if deemed necessary with respect to 
resolving the PTSD issue, review the 
record and determine if the claim of 
entitlement to service connection for 
PTSD can be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


